        Case 16-15375-amc                       Doc 44         Filed 09/07/21 Entered 09/07/21 11:42:32                     Desc Main
     Fill in this information to identify the case:            Document Page 1 of 3
     Debtor 1              TONI LYNNE SCOTT


     Debtor 2
     (Spouse, if filing)

     Unites States Bankruptcy Court for the:   Eastern District of Pennsylvania
                                                                                    (State)
     Case Number:          16-15375-AMC




Form 4100N
Notice of Final Cure Payment                                                                                                         10/15

File a separate notice for each creditor.

According to Bankruptcy Rule 3002.1(f), the trustee gives notice that the amount required to cure the prepetition default in the claim
below has been paid in full and the debtor(s) have completed all payments under the plan.


 Part 1:             Mortgage Information

                                                                                                              Court claim no. (if known):
 Name of creditor:                  PHFA-HEMAP                                                                4

 Last 4 digits of any number you use to identify the debtor's account                         3   9   7   4

 Property Address:                              4304 DUNGAN STREET
                                                PHILADELPHIA, PA 19124




 Part 2:             Cure Amount


 Total cure disbursments made by the trustee:
 .
                                                                                                                            Amount

 a. Allowed prepetition arrearage:                                                                                    (a)   $    11,848.00

     b. Prepetition arrearage paid by the trustee :                                                                   (b)   $    11,848.00

     c. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c):               (c)   $          -0-

     d. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c)                (d)   $          -0-
        and paid by the trustee:
     e. Allowed postpetition arrearage:                                                                               (e)   $          -0-

 f.       Postpetition arrearage paid by the trustee :                                                              + (f)   $          -0-

     g. Total. Add lines b, d, and f.                                                                                 (g)   $    11,848.00



 Part 3:             Postpetition Mortgage Payment

 Check one

 ¨ Mortgage is paid through the trustee .
         Current monthly mortgage payment                                                                                   $
         The next postpetition payment is due on                    /    /
                                                                MM / DD / YYYY

 ý Mortgage is paid directly by the debtor(s).


Form 4100N                                                        Notice of Final Cure Payment                                        page 1
    Case 16-15375-amc                Doc 44    Filed 09/07/21 Entered 09/07/21 11:42:32                                 Desc Main
                                               Document Page 2 of 3



Debtor 1     TONI LYNNE SCOTT                                                 Case number   (if known)   16-15375-AMC
             Name




 Part 4:     A Response Is Required By Bankruptcy Rule 3002.1(g)


 Under Bankruptcy Rule 3002.1(g), the creditor must file and serve on the debtor(s), their counsel, and the trustee, within 21
 days after service of this notice, a statement indicating whether the creditor agrees that the debtor(s) have paid in full the
 amount required to cure the default and stating whether the debtor(s) have (i) paid all outstanding postpetition fees, costs,
 and escrow amounts due, and (ii) consistent with § 1322(b)(5) of the Bankruptcy Code, are current on all postpetition
 payments as of the date of the response. Failure to file and serve the statement may subject the creditor to further action of
 the court, including possible sanctions.

 To assist in reconciling the claim, a history of payments made by the trustee is attached to copies of this notice sent to the
 debtor(s) and the creditor.




              û/s/ Scott F. Waterman
                    Signature
                                                                                 Date    09/07/2021


 Trustee            Scott F. Waterman

 Address            2901 St. Lawrence Avenue, Suite 100
                    Reading, PA 19606



 Contact phone      (610) 779-1313                                Email   info@ReadingCh13.com




Form 4100N                                        Notice of Final Cure Payment                                                 page 2
    Case 16-15375-amc           Doc 44     Filed 09/07/21 Entered 09/07/21 11:42:32                                  Desc Main
                                           Document Page 3 of 3



Debtor 1     TONI LYNNE SCOTT                                              Case number   (if known)   16-15375-AMC
             Name




History Of Payments
Part 2 - B
Claim ID Name                     Creditor Type               Date         Check # Posting Description                  Amount
4        PHFA-HEMAP               Pre-Petition Arrears        04/24/2017   1034928 Disbursement To Creditor/Principal    100.32
4        PHFA-HEMAP               Pre-Petition Arrears        05/19/2017   1036158 Disbursement To Creditor/Principal    244.84
4        PHFA-HEMAP               Pre-Petition Arrears        07/21/2017   1038737 Disbursement To Creditor/Principal    244.84
4        PHFA-HEMAP               Pre-Petition Arrears        08/18/2017   1039980 Disbursement To Creditor/Principal    246.18
4        PHFA-HEMAP               Pre-Petition Arrears        09/27/2017   1041404 Disbursement To Creditor/Principal    246.18
4        PHFA-HEMAP               Pre-Petition Arrears        10/20/2017   1042669 Disbursement To Creditor/Principal    246.18
4        PHFA-HEMAP               Pre-Petition Arrears        11/17/2017   1043901 Disbursement To Creditor/Principal    244.30
4        PHFA-HEMAP               Pre-Petition Arrears        12/18/2017   1045195 Disbursement To Creditor/Principal    244.30
4        PHFA-HEMAP               Pre-Petition Arrears        01/19/2018   1046533 Disbursement To Creditor/Principal    233.13
4        PHFA-HEMAP               Pre-Petition Arrears        02/16/2018   1047768 Disbursement To Creditor/Principal    233.13
4        PHFA-HEMAP               Pre-Petition Arrears        04/20/2018   1050411 Disbursement To Creditor/Principal    233.13
4        PHFA-HEMAP               Pre-Petition Arrears        05/18/2018   1051707 Disbursement To Creditor/Principal    233.13
4        PHFA-HEMAP               Pre-Petition Arrears        06/15/2018   1052956 Disbursement To Creditor/Principal    233.13
4        PHFA-HEMAP               Pre-Petition Arrears        07/24/2018   1054283 Disbursement To Creditor/Principal    233.13
4        PHFA-HEMAP               Pre-Petition Arrears        08/17/2018   1055483 Disbursement To Creditor/Principal    233.13
4        PHFA-HEMAP               Pre-Petition Arrears        09/21/2018   1056728 Disbursement To Creditor/Principal    245.45
4        PHFA-HEMAP               Pre-Petition Arrears        10/19/2018   1058000 Disbursement To Creditor/Principal    245.45
4        PHFA-HEMAP               Pre-Petition Arrears        11/20/2018   1059285 Disbursement To Creditor/Principal    237.24
4        PHFA-HEMAP               Pre-Petition Arrears        12/14/2018   1060512 Disbursement To Creditor/Principal    237.24
4        PHFA-HEMAP               Pre-Petition Arrears        02/15/2019   1102347 Disbursement To Creditor/Principal    237.24
4        PHFA-HEMAP               Pre-Petition Arrears        03/15/2019   1103699 Disbursement To Creditor/Principal    237.24
4        PHFA-HEMAP               Pre-Petition Arrears        05/23/2019   1106827 Disbursement To Creditor/Principal    474.49
4        PHFA-HEMAP               Pre-Petition Arrears        07/19/2019   11509736Disbursement To Creditor/Principal    276.74
4        PHFA-HEMAP               Pre-Petition Arrears        09/23/2019   11512713Disbursement To Creditor/Principal 1,068.22
4        PHFA-HEMAP               Pre-Petition Arrears        10/22/2019   17191322Disbursement To Creditor/Principal    231.08
4        PHFA-HEMAP               Pre-Petition Arrears        11/19/2019   17192859Disbursement To Creditor/Principal    234.41
4        PHFA-HEMAP               Pre-Petition Arrears        12/20/2019   17194618Disbursement To Creditor/Principal    234.42
4        PHFA-HEMAP               Pre-Petition Arrears        01/24/2020   17196321Disbursement To Creditor/Principal    234.41
4        PHFA-HEMAP               Pre-Petition Arrears        02/21/2020   17197414Disbursement To Creditor/Principal    234.42
4        PHFA-HEMAP               Pre-Petition Arrears        03/20/2020   17199123Disbursement To Creditor/Principal    468.83
4        PHFA-HEMAP               Pre-Petition Arrears        04/17/2020   17200725Disbursement To Creditor/Principal    231.08
4        PHFA-HEMAP               Pre-Petition Arrears        05/22/2020   17202234Disbursement To Creditor/Principal    231.08
4        PHFA-HEMAP               Pre-Petition Arrears        06/19/2020   17203590Disbursement To Creditor/Principal    231.08
4        PHFA-HEMAP               Pre-Petition Arrears        07/17/2020   17204922Disbursement To Creditor/Principal    231.77
4        PHFA-HEMAP               Pre-Petition Arrears        08/21/2020   17206336Disbursement To Creditor/Principal    231.08
4        PHFA-HEMAP               Pre-Petition Arrears        09/29/2020   17207795Disbursement To Creditor/Principal    231.77
4        PHFA-HEMAP               Pre-Petition Arrears        10/23/2020   17209141Disbursement To Creditor/Principal    239.50
4        PHFA-HEMAP               Pre-Petition Arrears        11/20/2020   17210361Disbursement To Creditor/Principal    240.21
4        PHFA-HEMAP               Pre-Petition Arrears        12/21/2020   17211566Disbursement To Creditor/Principal    239.49
4        PHFA-HEMAP               Pre-Petition Arrears        01/22/2021   17212869Disbursement To Creditor/Principal    240.21
4        PHFA-HEMAP               Pre-Petition Arrears        03/19/2021   17215389Disbursement To Creditor/Principal    240.21
4        PHFA-HEMAP               Pre-Petition Arrears        04/23/2021   17216533Disbursement To Creditor/Principal    481.85
4        PHFA-HEMAP               Pre-Petition Arrears        06/25/2021   17218735Disbursement To Creditor/Principal    432.74
                                                                                        Total for Part 2 - B:         11,848.00




Form 4100N                                    Notice of Final Cure Payment                                                  page 3
